Citation Nr: 0210212	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  99-07 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a gun 
shot wound of the right shoulder and chest wall, currently 
evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from March 1943 to January 
1946.  

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating action by the RO 
that denied an evaluation in excess of 20 percent for the 
residuals of a gun shot wound to the right arm, right 
shoulder, and right posterior chest wall.  

The Board remanded this case to the RO for further 
development in December 2000.  Thereafter, the RO, in an 
October 2001 rating action, increased the evaluation for this 
disability to 30 percent disabling, effective August 21, 
2001.  The issue of entitlement to an evaluation in excess of 
30 percent for the residuals of a gunshot wound to the right 
arm, the right shoulder, and the right chest wall is now 
before the Board for appellate consideration at this time.  

In a rating action of October 2001 the RO denied service 
connection for bilateral hearing loss.  In November 2001, the 
veteran indicated that he wished to appeal the denial of this 
benefit.  The Board construes this to be a Notice of 
Disagreement as to the denial of service connection for 
bilateral hearing loss.  No statement of the case has been 
issued in regard to this issue.  The filing of a Notice of 
Disagreement puts a claim in appellate status and a statement 
of the case in regard to the issues of entitlement to service 
connection for a bilateral hearing must be issued to the 
veteran.  Since that is the case the remand action set forth 
below is necessary.  See Manlicon v. West 12 Vet. App. 238 
(1999).


FINDING OF FACT

The veteran's service connected disability involves a 
through-and-through gunshot wound with muscle damage 
involving Muscle Groups II and III.  


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for the residuals of 
a gunshot wound to the right shoulder and chest wall have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.55, 4.56, 4.73, Diagnostic Codes 5302, 5303 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In a February 2002 letter, the RO informed the veteran of the 
provisions of the VCAA and the relevance of this legislation 
to his current claim.  Moreover, the veteran had been 
informed of the pertinent law and regulations governing the 
current claim in a statement of the case dated in March 1999 
and in supplemental statements of the case dated in April 
1999, October 2000, and April 2002.  These documents served 
to inform the veteran of the evidence needed to substantiate 
his claim for an increased rating for his service connected 
residuals of a gunshot wound.  

Pursuant to the Board's remand of December 2000, the veteran 
was afforded a VA examination of the disability currently at 
issue in October 2001.  It is also noted that the RO had 
informed the veteran by letter in July 2001 that no records 
had been received from his private physician, Doctor Lundy.  
No response of any kind to this communication was received 
and the record shows that, in an October 2001 telephone 
conversation with the RO, the veteran indicated that he had 
no further evidence to submit.  

The October 2001 letter served to advise the veteran of what 
evidence he was responsible for getting and what evidence VA 
would obtain.

Since that is the case, it does not appear that any further 
assistance to the veteran in regard to this matter would be 
helpful and it otherwise appears that all available relevant 
clinical records have been obtained.  He has been afforded an 
examination that contains the findings needed to evaluate his 
claim.

In view of the above, the Board concludes that further 
assistance would have no reasonable possibility of 
substantiating the veteran's claim.

I.  Factual Basis

After a review of the records, the Board presumes that the 
veteran's right upper extremity is dominant.  38 C.F.R. 
§ 4.69 (2001).

Review of the veteran's service medical records revealed that 
the veteran sustained a perforating moderately severe gunshot 
wound to the right shoulder and right posterior chest wall 
during combat in early February 1945.  Initial treatment 
consisted of debridement of the entrance and exit wounds with 
partial exploration of the wound tract.  Later in February 
1945 secondary closure and suturing of the right shoulder and 
right chest wall wounds was performed.  At that time, 
moderate damage to the right latissimus dorsi was noted.  
During subsequent treatment at an Army hospital the veteran 
developed primary atypical pneumonia.  On the veteran's 
January 1946 examination prior to service separation, it was 
noted that he had been hospitalized for three months due to 
his gunshot wound with subsequent pneumonia.  Examination 
revealed scars from machine gun wounds to the right arm and 
shoulder.  No musculoskeletal or neurological abnormalities 
were noted.  A chest x-ray was normal.  

In a rating decision of April 1946 service connection was 
granted for residuals of small arms wounds to the right 
shoulder and chest with scars on the right shoulder and arm.  
A noncompensable rating was assigned for this disability, 
effective January 24, 1946.  In a rating action dated in 
February 1947 the veteran was assigned a 10 percent rating, 
effective January 24, 1946.  

On VA orthopedic examination conducted in March 1948 the 
veteran complained of pain in the right shoulder and right 
chest wall on moving his right arm.  This occurred at 
irregular times and was worse upon repeated movement of the 
right arm.  It was reported that the right shoulder became 
fatigued more easily than his left shoulder.  Limitation of 
right shoulder movement was also reported.  Evaluation 
revealed good equal muscular development of the upper 
extremities.  There was deficient expansion of the chest to 2 
inches only.  

There was a postoperative and gunshot wound cicatrix on the 
lateral and posterior aspects of the right shoulder.  This 
was 3 inches in length and from 1/2 to 3/4 inches in width.  This 
extended obliquely over the proximal third of the right 
deltoid muscle.  The cicatrix was not tender and not 
adherent.  It was minimally depressed with a minimal loss of 
soft tissue over the posterior portion of the cicatrix.  The 
gunshot portion of the cicatrix was 3/4 Th of an inch in width 
and was isolated over the proximal end of the cicatrix.  

Evaluation of the chest wall showed a postoperative and 
gunshot wound cicatrix on the posterior right chest wall, 
distal and lateral to the tip of the right scapula.  This was 
the point of exit of the wound.  This was described as 4 
inches in length, irregular, and from 1 to 11/2 inches in 
width.  The cicatrix was not tender not depressed, and not 
adherent.  There was no loss of soft tissue.  Mid tenderness 
was noted over the tip of the right scapula.  No muscle 
atrophy was reported and there was no loss of muscle 
substance in the right shoulder and scapula.  

Mild but distinct limitation of motion was noted when the 
right arm was brought to a vertical position above shoulder 
level.  Limitation was estimated to be a 10-degree arc.  
Posterior flexion of the right arm was normal as was 
abduction, anterior flexion, and adduction.  Mild tenderness 
was noted over the anterior surface of the right shoulder, 
posteriority over the deltoid muscle, and just medial over 
the cicatrix.  There was no crepitus of the right shoulder or 
scapula.  No muscular atrophy or instability was found.  No 
relaxation of the tendons was noted.  There was no atrophy of 
the chest wall musculature.  

Diffuse tenderness over the right chest was noted.  No muscle 
spasm was found.  X-rays of the right shoulder were negative.  
The diagnosis was cicatrices from penetrating and 
postoperative gunshot wounds to the right shoulder and right 
chest wall with tenderness and limitation of motion in the 
right shoulder.  

In a December 1948 decision the board assigned a 20 percent 
evaluation for the veteran's residuals of a gunshot wound to 
the right arm.  In a January 1949 rating decision the RO 
increased the evaluation for the residuals of the veteran's 
gunshot wounds to the right shoulder and right chest to 20 
percent disabling, effective March 9, 1948.  

On VA orthopedic examination conducted in December 1998 the 
veteran complained of pain in the right arm and shoulder 
since he was wounded in 1945.  The pain was described as 
intermittent and confined to the right upper extremity.  It 
was made worse by activity and relieved by rest.  The veteran 
did not take medication for this problem.  Evaluation 
revealed normal range of motion in all joints in the right 
upper extremity.  Sensation was intact to pinprick and light 
touch over the right upper extremity dermatones except for an 
area overlying the surgical scar over the rhomboid and 
subscapularis muscle area on the right.  

Muscle strength was 4-5/5 in all joints.  Deep tendon 
reflexes were present and equal.  There was no pain on 
palpation of the right arm and shoulder.  There was no 
crepitus on motion in any joint in the right arm and 
shoulder.  There was no edema or erythema in any joint of the 
right arm and right shoulder.  The diagnosis was, 
essentially, clinical pain in the right shoulder and right 
arm with the only focal deficit being decreased sensation to 
pinprick and light touch over the area of the surgical scar 
overlying the rhomboid and subscapularis muscle on the right.  

During VA outpatient treatment in April 1999 the veteran 
complained of fairly continuous pain in the right shoulder 
and side.  On evaluation, the veteran had full range of 
motion in the right shoulder without apparent discomfort.  

On VA examination in October 2001 the veteran gave a history 
of a through-and through gunshot wound by small arms fire 
during World War II.  He said that, over the last few years 
he had increasing pain and loss of motion to the point where 
he had pain and difficulty abducting the right shoulder and 
reaching forward as well as right shoulder girdle pain when 
lifting objects that weighed more than 10 pounds.  He also 
reported loss of internal rotation, particularly when he 
placed his hands behind his back.  Pain was reported in the 
posterior right shoulder and in the scapulothoracic region.  

The veteran denied right upper extremity paresthesia, 
numbness, or tingling, but he did describe shoulder girdle 
weakness particularly when he reached forward and with 
internal/external shoulder rotation.  There were no 
particular aggravating or alleviating factors, but loss of 
endurance regarding the right shoulder girdle muscles was 
reported.  

The veteran had difficulty performing overhead activities and 
performing any task that required reaching forward or 
lifting.  He reported that using the right upper extremity 
and shoulder girdle on a repetitive basis tended to cause 
increased pain which, in turn, tended to cause increased pain 
which, in turn, limited his ability to continue that 
particular task.  It was reported that the veteran had 
previously been treated with nonsteroidal antiinflammatory 
drugs and muscle relaxants without significant relief.  

On physical evaluation active forward flexion and abduction 
were 90 degrees.  Rotation was 40 degrees with pain at end 
range.  External rotation was 60 degrees.  Excessive shoulder 
hiking was noted with attempts to abduct the shoulder beyond 
90 degrees.  There was a well-healed scar 4 1/2 centimeters 
distal to the posterior axillary line with an exit wound 
approximately 8 centimeters below that which is in the 
lateral aspect of the latissimus dorsi.  

The scars were non-tender and easily movable.  No obvious 
adhesions were noted.  A moderate amount of atrophy of the 
latissimus dorsi in the area of the exit wound was reported.  

Sensation in the posterior shoulder and scapulothoracic 
region was intact to pinprick and light touch.  No obvious 
tendon damage was noted.  Manual muscle testing of the right 
upper extremity demonstrated 4+/5 deltoids, 4/5 right 
shoulder internal/external rotators, 4+/5 biceps, 4+/5 
triceps, 5/5 brachioradialis, and 5/5 wrist and finger 
extensors.  Grip strength was preserved bilaterally.  Muscle 
stretch reflexes were 1+ and symmetrical in the biceps and 
unobtainable in the triceps and brachioradialis.  There was 
no evidence of dislocation and the shoulder apprehension test 
was negative.  No soft tissue edema was reported.  The 
diagnosis was adhesive capsulitis, right shoulder.  

II.  Legal Analysis

Disability ratings are determined by the application of the 
VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
or injuries incurred in or aggravated during military service 
and the residuals conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2, Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Effective July 3, 1997, the rating criteria for the 
evaluation of muscle injuries under 38 C.F.R. §§ 4.55, and 
4.56 were revised.  Since the veteran's claim was received 
subsequent to this date, it will be evaluated under the new 
criteria.  VAOPGCPREC 3-2000 (2000).

Under 38 C.F.R. § 4.55:

(a) A muscle injury rating will not be combined with 
peripheral nerve paralysis rating of the same body part 
unless the injuries affect entirely different functions.
(b) For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions; 
there are 6 muscle groups for the shoulder and arm 
(Diagnostic Codes 5301 through 5306).
(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following 
exceptions:
(1) In the case of an ankylosed knee, if muscle group XIII 
is disabled, it will be rated, but at the next lower level 
than would otherwise be assigned.  
(2) In the case of an ankylosed shoulder, if muscle group I 
and II are severely disabled, the evaluation of the 
shoulder joint under Diagnostic Code 5200 will be elevated 
to the level for unfavorable ankylosis, if not already 
assigned, but the muscle groups themselves will not be 
rated.  

Under the current provisions of 38 C.F.R. § 4.56 governing 
the evaluation of muscle disabilities, (a) an open comminuted 
fracture with muscle or tendon will be rated as severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) A through and through injury 
with muscle damage shall be evaluated as no less than 
moderate injury for each group of muscles damaged; (c) For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5301-
5323, disabilities resulting from missile injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:  

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue pain or impairment of coordination 
and uncertainty of movement.  Objective findings of slight 
disability include a minimal scar, no evidence of fascia 
defect, atrophy or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1) (2001).

Moderate disability of a muscle injury anticipates a through-
and through deep penetrating wound of short tract from a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue. 38 C.F.R. § 4.56(d)(2) (2001).  

A moderately severe disability of the muscles anticipates a 
through-and-through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia muscle 
substance, or normal firm resistance of muscle compared with 
sound side, tests of strength and endurance compared with the 
sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3) (2001).  

Severe disability of muscles contemplates through-and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missals, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in the missile track.  Palpation shows loss of 
deep fascia or muscle substance or soft flabby muscles in the 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles in the 
uninjured side indicates a severe impairment of function.  

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered or 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesions of scar to one of the long 
bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests.  (D) Visible 
or measurable atrophy. (E) Adaptive contracture of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle, (G) Induration 
or atrophy of an entire muscle following the simple piercing 
by a projectile. 38 C.F.R. § 4.56(d)(4) (2001).  

In the instant case, the RO has provided the veteran with a 
30 percent evaluation based on moderately severe injury to 
Muscle Group II.

The evidence shows that the veteran sustained a through-and-
through gunshot wound.  The March 1948 examination shows that 
the wound of entrance was over the dorsal muscle.  This 
muscle is part of Muscle Group III.  The October 2001 
examination, and other medical reports show that the wound of 
exit was over the latissimus dorsi.  This muscle is part of 
Muscle Group II.  These muscle groups act together in forward 
and backward bending of the arm.  Diagnostic Codes 5302, 
5303.  

A through-and-through gunshot wound with muscle damage shall 
be evaluated as no less than a moderate injury for each 
muscle group involved.  38 C.F.R. § 4.56(b).  However, the 
combined evaluation for muscle groups acting on a single 
unankylosed joint must be less than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
Muscle Groups I and II acting on the shoulder.  38 C.F.R. 
§ 4.55(d).

The veteran's through-and-through gunshot wound appears to 
have caused muscle damage to each muscle group.  Thus, he is 
entitled to an evaluation for moderate damage to each group.  
In addition to the 30 percent evaluation in effect for Muscle 
Group II, he is entitled to an evaluation of 20 percent for 
moderate injury to Muscle Group III.  Diagnostic Code 5303.

The veteran could not be afforded an evaluation in excess of 
30 percent for Muscle Group II and 20 percent for Muscle 
Group III, because the evaluation would then exceed that for 
unfavorable ankylosis of the shoulder.  38 C.F.R. 4.71, 
Diagnostic Code 5200 (2001) (providing a 50 percent 
evaluation for unfavorable ankylosis of the major shoulder).  
The 30 and 20 percent evaluations combine for an evaluation 
of 44 percent, which is rounded down to 40 percent.  38 
C.F.R. § 4.25.  Evaluations in excess of 30 and 20 percent 
would combine for an evaluation of 50 percent or more, and 
are precluded under 38 C.F.R. § 4.55(d).

Accordingly, the Board finds that the veteran's gunshot wound 
warrants a 40 percent evaluation.


ORDER

A 40 percent evaluation for residuals of a gunshot wound to 
the right shoulder and posterior chest wall is granted, 
subject to the laws and regulations governing payment of 
monetary awards.  


REMAND

As indicated above, a timely notice of disagreement was filed 
recently in regard to the issue of entitlement to service 
connection for bilateral defective hearing.  Since the RO has 
not provided the veteran with a statement of the case in 
regard to this issue it must be referred back to the RO for 
preparation of a statement of the case.  

To ensure full compliance wit due process requirements, this 
matter is remanded to the RO for the following action.  


The RO should issue to the veteran and 
his representative a statement of the 
case in regard to the issue of 
entitlement to service connection for 
bilateral hearing loss.

Then, only if an appeal is perfected as to the issue 
remaining should the case be returned to the Board for 
further appellate consideration.  





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

